Since we handed down the opinion in this case, Monday, November 27, 1939, the parties to this controversy filed an agreement and stipulation whereby it was agreed on account of certain credits allowed that the judgment be reduced to $35,175.80. It was also agreed in the stipulation that any amount the receiver of the Clover Ridge Planting  Manufacturing Company, Inc., may be ordered to pay to the Canal Bank  Trust Company, in Liquidation, be paid by such receiver to the New Amsterdam Casualty Company without prejudice. It was further agreed in the stipulation that upon payment of the amount of the judgment by the New Amsterdam Casualty Company to the receiver of the Clover Ridge Planting 
Manufacturing Company, Inc., that the New Amsterdam Casualty Company be subrogated to whatever rights the receiver of the Clover Ridge Planting  Manufacturing Company, Inc., might have against the Canal Bank  Trust Company and the Canal Bank  Trust Company, in Liquidation.
The judgment of this Court is amended in accordance with the stipulation herein filed by New Amsterdam Casualty *Page 105 
Company and Achille I. Picard, receiver of Clover Ridge Planting Manufacturing Company, Inc., to the extent that there be judgment herein in favor of Achille I. Picard, receiver of Clover Ridge Planting  Manufacturing Co., Inc., and against New Amsterdam Casualty Company in the sum of thirty five thousand one hundred seventy five and 80/100 ($35,175.80) dollars, and as thus amended, the judgment of the lower court is affirmed.
It is further ordered that any amount which Achille I. Picard, receiver of Clover Ridge Planting  Manufacturing Company, Inc., may be ultimately and finally ordered to pay to Canal Bank 
Trust Company, in Liquidation, be paid by said receiver to New Amsterdam Casualty Company as subrogee, all without prejudice to the right of Canal Bank  Trust Company, in Liquidation, to contest the payment of any such amount by Achille I. Picard, receiver, to New Amsterdam Casualty Company.
It is further ordered that upon the payment of the amount of the judgment herein rendered by the New Amsterdam Casualty Company to Achille I. Picard, receiver of the Clover Ridge Planting  Manufacturing Company, Inc., the New Amsterdam Casualty Company be subrogated to the rights, if any, of Achille I. Picard, receiver of the Clover Ridge Planting  Manufacturing Company, Inc., against the Canal Bank  Trust Company and the Canal Bank  Trust Company, in Liquidation. *Page 106